United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER,
Elk Grove Village, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0196
Issued: July 2, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 5, 2018 appellant filed a timely appeal from an October 11, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1
The Board notes that, following the October 11, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
in the performance of duty on January 2, 2018, as alleged.
FACTUAL HISTORY
On January 9, 2018 appellant, then a 45-year-old tractor trailer operator, filed a traumatic
injury claim (Form CA-1) alleging that on January 2, 2018 she experienced stress, excessive
coughing, over-exertion, and loss of vigor when her tractor trailer broke down and she was unable
to haul mail while in the performance of duty.
In a September 7, 2018 development letter, OWCP advised appellant of the deficiencies of
her claim. It requested additional factual and medical evidence from her, and provided a
questionnaire for her completion. OWCP afforded appellant 30 days to respond. No response was
received.
By decision dated October 11, 2018, OWCP denied appellant’s claim. It found that she
failed to provide factual or medical evidence in support of her claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit medical evidence to
establish that the employment incident caused a personal injury.5

3

Supra note 2.

4

A.D., Docket No. 17-1855 (issued February 26, 2018); Gary J. Watling, 52 ECAB 357 (2001).

5

A.D., id.; T.H., 59 ECAB 388 (2008).

2

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury in the performance of duty on January 2, 2018, as alleged.
Appellant has not adequately described the circumstances of her alleged injury, including
how the failure of her tractor trailer to operate on January 2, 2018 caused her conditions. To
establish that an injury occurred at the time, place, and in the manner alleged, it is appellant’s
burden to clearly describe the mechanism of injury.6
By development letter dated September 7, 2018, OWCP requested that appellant respond
to its questionnaire and provide detailed information describing the alleged employment incident
she believed contributed to her alleged conditions. However, the record before the Board indicates
that she did not complete and return the questionnaire, nor did she provide a statement describing
the alleged employment-related incident.7 In addition, the record is devoid of medical evidence
containing a history of injury or a medical diagnosis due to the alleged January 2, 2018 incident.
The Board thus finds that appellant has not met her burden of proof. As appellant has not
established the factual aspect of her claim, the medical evidence regarding causal relationship need
not be addressed.8
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury in the performance of duty on January 2, 2018, as alleged.

6

S.W., Docket No. 18-1653 (issued March 12, 2019); C.B., Docket No. 08-1583 (issued December 9, 2008); D.G.,
59 ECAB 734 (2008); Bonnie A. Contreras, 57 ECAB 364 (2006).
7

S.W., id.; D.C., Docket No. 18-0082 (issued July 12, 2018).

8

See V.F., 58 ECAB 321, 327 (2007).

3

ORDER
IT IS HEREBY ORDERED THAT the October 11, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 2, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

